      Case 12-36187 Document 4064-1 Filed in TXSB on 06/08/20 Page 1 of 2




                 UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
In re:                           §        CASE NO. 12-36187
                                 §
ATP OIL & GAS CORPORATION,       §           CHAPTER 7
                                 §
          DEBTOR.                §

         ORDER TERMINATING RETENTION OF KURTZMAN CARSON
      CONSULTANTS, LLC AS CLAIMS, NOTICING AND BALLOTING AGENT

        On this day came on for consideration the Motion (the “Motion”)1 of Rodney D. Tow

(the “Chapter 7 Trustee”) to Terminate Retention of Kurtzman Carson Consultants, LLC as

Notice, Solicitation and Balloting Agent, and it appearing to the Court that notice of the Motion

is adequate and sufficient and the relief requested in the Motion is reasonable and proper; it is

hereby ORDERED THAT:

        1.      The Motion is GRANTED.

        2.      Upon entry of this Order, the retention of Kurtzman Carson Consultants, LLC

(“KCC”) as claims, noticing and balloting agent is terminated.

        3.      Upon entry of this Order, the Clerk of the United States Bankruptcy Court for the

Southern District of Texas, Houston Division, shall serve as the noticing agent for any notices to

the estate’s creditors and parties in interest.

        4.      KCC shall maintain for a period of at least one (1) year following entry of this

Order: (i) copies of all proofs of claim or interest in its possession; and (ii) original ballots

submitted in connection with solicitation of the Debtor’s plan of liquidation, if any. Following

such one-year period, KCC shall be authorized to destroy such documents.




1
        Capitalized terms not otherwise defined herein are given the meanings assigned to them in the Motion.
      Case 12-36187 Document 4064-1 Filed in TXSB on 06/08/20 Page 2 of 2




        5.       In the event that KCC receives any claims or other documents pertaining to this

Case arising from its role as claims, noticing, and balloting agent subsequent to the entry of this

Order, KCC shall transfer any such claims or documents to the Clerk for the United States

Bankruptcy Court for the Southern District of Texas, Houston Division, as soon as practicable

after receipt.

        6.       The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

DATED: _______________, 2020.


                                               UNITED STATES BANKRUPTCY JUDGE
